Citation Nr: 1701649	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the rating for service-connected right lower extremity radiculopathy from 20 percent to 10 percent, effective from April 12, 2013, was proper.

2.  Whether the reduction of the rating for service-connected left lower extremity radiculopathy from 20 percent to 10 percent, effective from April 12, 2013, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Denver Regional Office (RO) in Lakewood, Colorado.  

The Veteran initially requested in his January 2014 VA Form 9 appeal to appear at a Board hearing by live videoconference.  Subsequently, in a February 2016 statement, the Veteran withdrew his Board hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  This appeal arises out of the Veteran's disagreement with a decision to reduce his disability ratings for service-connected right and left lower extremity radiculopathy, effective April 12, 2013.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). 

A rating reduction case requires ascertaining whether the evidence reflects an actual change in the disability which includes determining whether the examination reports reflecting such change were based upon thorough examinations and whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413 (1993).  

The current record is missing an April 23, 2012 VA contract examination report that was used as the basis for the initial assignment of the Veteran's 20 percent disability ratings for radiculopathy.  On remand, this record should be retrieved and associated with the Veteran's claims file. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file a copy of the April 23, 2012 VA examination report concerning the Veteran's right and left lower extremity radiculopathy, as well as copies of all other outstanding VA treatment records, particularly any records dated after January 2013.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




